Gtlfillan, C. J.
The only question in this case not disposed of by previous decisions of this court is that upon the proper measure of damages. That question is raised by the chai’ge of the court below to the jury, that the question for them to determine was what was the value of the property in question on August 5, 1873, (the date of filing the report of the commissioners,) and that it was their duty to return a verdict for the plaintiff for the amount so determined.
The objection made to the rule thus laid down is, that .as this company, which is organized under the general laws of the state, acquired, by these proceedings, only an easement in the property for so long a time as the company should continue, and as by its articles of incorporation it was to continue only for fifty years, four of which had elapsed when the proceedings were instituted, it is the value of such *287easement, and not of the fee, which furnishes the proper measure of damages. If the company acquires merely an easement, to .continue for that period, this proposition is theoretically correct. It is the damage caused by imposing the easement on the land which the owner is entitled to receive. But Gen. St. ch. 34, § 5, (under which statute this company was organized,) gives it authority to renew the term of its existence, from time to time, for periods not longer than fifty years. The easement which it imposes on land by these proceedings is not one for a definite period, but one which, at its pleasure, it may make practically perpetual. ■ The jury are to estimate the damages caused by imposing such an easement on the land. The value of the fee of land burdened by such an easement is, presumptively at least, only nominal, and there was nothing in the case to rebut the presumption. The difference between the measure of damages as laid down by the court and the theoretically accurate measure is, therefore, only nominal, and, admitting that the rule was inaccurately stated, the maxim de minimis will apply.
Order affirmed.